              19-11705-cgm            Doc 51           Filed 12/06/19 Entered 12/06/19 16:55:03                                   Main Document
                                                                    Pg 1 of 5
 Fill in this information to identify your case;


 Debtor 1           Cheryl Louise Williams-Murray

 Debtor 2
 (Spouse, if filing) First Name          Middle Name             Last fiame'


 United States Bankruptcy Court for the: Soulhe^^ pis^Ct^f J^e.W YbTk O; j I
 Case number 19-11705cgrn                                                                                Check if this is:
 (If known)
                                                                                                         □ An amended filing
                                                                                                         m A supplement showing postpetition chapter 13
                                                                                                             income as of the following date:
                                                                                                             12/02/2019
Official Form 1061                                                                                           MM / DD / YYYY


Schedule 1: Your income                                                                                                                                 12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse Is living with you, include Information about your spouse.
If you are separated and your spouse is not filing with you, do not Include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

                   Describe Employment


1. Fill in your employment
    information.                                                       Debtor 1                                          Debtor 2 or non-filing spouse

    If you have more than one job,
    attach a separate page with
    Information about additional
                                       Employment status             EI Employed                                         □ Employed
    employers.                                                       □ Not employed                                      d Not employed
    Include part-time, seasonal, or
    self-employed work.
                                       Occupation                  Tutor
    Occupation may include student
    or homemaker. If it applies.
                                       Employer's name             Self employed

                                       Employer's address          675 Walton Ave Apt 2B
                                                                    Number     Street                                  Number       Street




                                                                   Bronx                        NY        10451
                                                                    City                State    ZIP Code              City                  state   ZIP Code


                                       How long employed there?         40 years                                         40 years


                   Give Detaiis About Montbiy income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.
                                                                                                     For Debtor 1       For Debtor 2 or
                                                                                                                       non-filing spouse

  2. List monthly gross wages, salary, and commissions (before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.        2-       $       300.00              $_

  3. Estimate and list monthly overtime pay.                                            3. +$               OOP        + $_


  4. Calculate gross Income. Add line 2 + line 3.                                                $       300.00              $_




Official Form 1061                                             Schedule I: Your Income                                                               page 1
19-11705-cgm   Doc 51   Filed 12/06/19 Entered 12/06/19 16:55:03   Main Document
                                     Pg 2 of 5
19-11705-cgm   Doc 51   Filed 12/06/19 Entered 12/06/19 16:55:03   Main Document
                                     Pg 3 of 5
19-11705-cgm   Doc 51   Filed 12/06/19 Entered 12/06/19 16:55:03   Main Document
                                     Pg 4 of 5
19-11705-cgm   Doc 51   Filed 12/06/19 Entered 12/06/19 16:55:03   Main Document
                                     Pg 5 of 5
